UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2517



RICHARD APONGWA CHUNGONG,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-302-326)


Submitted:   May 31, 2000                    Decided:   June 20, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. David W.
Ogden, Acting Assistant Attorney General, Karen Fletcher Torsten-
son, Assistant Director, Robbin K. Blaya, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Richard Apongwa Chungong, a native of Cameroon, seeks review

of the Board of Immigration Appeals’ (“Board”) decision to deny his

motion to reopen his deportation proceedings for the purpose of

applying for suspension of deportation and asylum.          Our review of

the record discloses that the Board properly denied Chungong’s

motion to reconsider and motion to reopen his deportation proceed-

ings and that this appeal is without merit. Accordingly, we affirm

on the reasoning of the Board. See In re: Richard Apongwa Chungong,

No. A70-302-326 (BIA Oct. 18, 1999).         We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   AFFIRMED




                                      2